Citation Nr: 1207873	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  01-02 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to assignment of a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from June 21, 1993, through November 6, 1996.

2.  Entitlement to assignment of a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period from November 7, 1996, through February 5, 2004.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) for the period prior to February 6, 2004.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to January 1971.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A May 1999 rating decision granted service connection for PTSD, and assigned a 30 percent disability rating, effective November 24, 1994.  A January 2000 rating decision determined that an effective date of June 21, 1993, was warranted for the assignment of the 30 percent disability rating.  A September 2000 rating decision increased the Veteran's disability rating to 50 percent, effective November 7, 1996.

In an April 2003 decision, the Board denied the Veteran's claims on appeal.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the case was pending before the Court, in September 2003, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion to Vacate and Remand.  In a September 2003 Order, the Court granted the motion, vacated the Board's April 2003 decision, and remanded the matter for readjudication consistent with the September 2003 Joint Motion.

In April 2004, the Board remanded the matter to the RO to ensure compliance with notice and assistance requirements under the Veterans Claims Assistance Act of 2000 (VCAA).  In an August 2005 decision, the Board issued a decision with regard to the claims on appeal.  With regard to the Veteran's PTSD, the Board denied entitlement to a disability evaluation in excess of 30 percent prior to November 7, 1996; denied entitlement to a disability evaluation in excess of 50 percent from November 7, 1996, through February 5, 2004; and, granted a 100 percent disability rating, from February 6, 2004.  The Board also denied entitlement to a TDIU.  In an October 2007 Memorandum Decision, the Court set aside and remanded the Board's decision.

In January 2009, the Board issued another decision with regard to the claims on appeal.  With regard to the Veteran's PTSD, the Board denied entitlement to a disability evaluation in excess of 30 percent prior to November 7, 1996; denied entitlement to a disability evaluation in excess of 50 percent from November 7, 1996, through February 5, 2004; and, granted a 100 percent disability rating, from February 6, 2004.  The Board also denied entitlement to a TDIU.  In a January 2011 Memorandum Decision, the Court set aside and remanded the Board's decision with regard to all issues except that it affirmed the Board's grant of a 100 percent disability rating for PTSD, effective February 6, 2004.

The Board has identified and set out the issues remaining on appeal following the January 2011 Court decision in the ISSUES section above.  In light of the Court's affirmance of the grant of a 100 percent disability rating for PTSD, the Board has recharacterized the issues (in comparison to the characterizations presented in the prior Board decision) to most accurately reflect the matters remaining for appellate consideration following the Court decision.

In light of the assignment of a schedular 100 percent disability rating for the Veteran's service-connected PTSD effective February 6, 2004, the Veteran's claim for a TDIU is rendered moot from February 6, 2004.  However, the issue of entitlement to TDIU benefits prior to February 6, 2004, is addressed below.

In June 2011, the Veteran submitted additional evidence to the Board; in November 2011, the Veteran's representative submitted a waiver of initial RO review of the new evidence.  The new evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304.

In explaining the necessity of setting aside part of the Board's January 2009 decision, the Court's January 2011 Memorandum Decision emphasized that under the applicable former version of 38 C.F.R. § 4.132 (discussed in more detail below), the criteria for each rating from 30 percent to 100 percent focused on (1) a veteran's ability to "maintain effective or favorable relationships with people" and (2) the effect of the psychoneurotic symptoms on the veteran's ability "to obtain or retain employment."  The Court recognized that, with regard to the 70 percent and 100 percent disability ratings, these two considerations constituted separate, independent bases for granting the rating.  See Dodd v. Nicholson, 21 Vet. App. 411 (2006).  The Board has considered the facts in this case accordingly, and has revised its discussion below to emphasize that these two considerations constitute separate, independent bases for granting a rating.


FINDINGS OF FACT

1.  Prior to November 7, 1996, the Veteran's PTSD was manifested by no more than definite impairment in the ability to establish or maintain effective and wholesome relationships with people and by psychoneurotic symptoms resulting in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  The PTSD was not manifested by considerable impairment of ability to establish or maintain effective or favorable relationships with people nor by psychoneurotic symptoms of such severity and persistence that there was considerable impairment in the ability to obtain or retain employment.

2.  From November 7, 1996, through February 5, 2004, the Veteran's service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep difficulties, disturbances in motivation and mood, nightmares, and difficulty in establishing and maintaining effective work and social relationships, but without obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  The PTSD was not manifested by occupational and social impairment with deficiencies in most areas, and neither was it manifested by severe impairment of ability to establish or maintain effective or favorable relationships with people nor by psychoneurotic symptoms of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.

4.  The Veteran's only service-connected disability is PTSD evaluated as 30 percent disabling effective June 21, 1993, and 50 percent disabling from November 7, 1997, through February 5, 2004.

5.  For the period June 21, 1993, through February 5, 2004, the Veteran's service-connected disability did not prevent him from securing and following substantially gainful employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected PTSD prior to November 7, 1996, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (1996).

2.  The criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected PTSD from November 7, 1996, through February 5, 2004, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (1996, 2011).

3.  Prior to February 6, 2004, the criteria for entitlement to a total disability rating due to service-connected disabilities were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant notice subsequent to initial adjudication by a letter dated in June 2004.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The RO also provided the appellant with more notice in December 2009 that substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183, identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

While the notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claims were subsequently readjudicated most recently in an October 2004 supplemental statement of the case, following the provision of notice in June 2004.  The Board finds no prejudice with regard to the timing of the notice provided in December 2009, as this notice has provided actual knowledge of its contents to the Veteran and his attorney representative years ago.  The Board notes that the Veteran is represented by a private attorney, who would have actual knowledge of the information necessary to substantiate the Veteran's claims.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records are on file, as are post-service private medical records, VA Medical Center (VAMC) treatment records, and Social Security Administration (SSA) records.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.

The Veteran has been afforded VA examinations regarding the issues on appeal.  The examination reports obtained are thorough and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.

Facts and Analysis

I. Factual Background

In June 1993, the Veteran filed a claim of service connection for PTSD.

A May 1994 psychological evaluation report reflected complaints of insomnia and various aches and pains.  According to the examiner, the Veteran was well groomed and cooperative.  His speech was normal, his memory was intact, and his eye contact was good.  He was oriented to person, place, and time, and he did not suffer from 'illusions or hallucinations.'  His mood, however, was somewhat dysphoric, and his judgment was questionable.  There was no thought disorder and no suicidal or homicidal ideation.  The psychologist diagnosed alcohol dependence in remission and borderline intellectual functioning.  A global assessment of function (GAF) score of 75 was assigned.

By September 1994 rating decision, the RO denied service connection for PTSD.

A November 1994 letter from Irving Borstein, Ph.D., Readjustment Counselor, with the Sepulveda Vet Center, states that the Veteran has been an individual therapy patient of his since October 1994.  Dr. Borstein stated that the Veteran was very anxious and stressed, and counseling was recommended.  Dr. Borstein stated that the Veteran suffered from flashbacks and hypervigilance due to his Vietnam experiences.

By September 1995 rating decision, the RO again denied service connection for PTSD.

In December 1996, the Veteran filed a VA Form 21-57, Income- Net Worth and Employment Statement, in support of his claim for nonservice-connected pension benefits.  He reported employment as a maintenance worker, and that he became too disabled to work in July 1988.  He reported that his illnesses included his low back, left leg, PTSD, and arms.

At a February 1997 fee-basis psychiatric examination, the Veteran reported that he had attended a PTSD Group for psychotherapy since 1995, and had been working with Dr. Borstein to help with his PTSD.  He reported that he was injured on his job as a construction worker in 1987, when he fell off a truck and had severe injury to L4-5.  He required a cane to walk and complained of severe pain.  Post-service, he was employed in the construction field, but had not worked since 1984 because of a job-related injury.  On mental status examination, the examiner diagnosed PTSD by history, but opined that his current symptoms did not meet the full criteria for this diagnosis.

At a July 1997 Board hearing, the Veteran testified that he had a 'nervous breakdown' when he returned from Vietnam.  He indicated that he first sought psychological assistance in 1984.  He indicated that at that time, he was experiencing flashbacks and engaging in heavy drinking.

In September 1997, the Veteran underwent surgery for right inguinal hernia.  Thereafter, the Veteran claimed that he was unemployable as a result of such surgery.

By February 1998 decision, the Board denied service connection for PTSD.

In a June 1998 statement from the Veteran, he reported that he could not work due to his low back and leg disabilities.

Per an October 1998 SSA decision, it was determined that he had not been engaged in substantial gainful activity since July 1988, as a result of his monocular vision, PTSD, dysthymia, and degenerative disc disease of the lumbar spine.

At a January 1999 fee-basis psychiatric examination, the Veteran complained of depression, nightmares, heart palpitations, panic, difficulty breathing, sleeplessness, hopelessness, anhedonia, helplessness, worthlessness, and flashbacks.  He indicated that he avoided crowds due to flashbacks.  He reported paranoid ideation and indicated that he heard voices telling him to kill the enemy; however, he denied visual hallucinations.  He denied obsessive-compulsive symptoms as well as suicidal ideation, but he complained of memory and concentration problems.  The Veteran stated that he was hospitalized for psychiatric treatment once in 1984 for 16 days.  He reported that he worked as a truck driver for seven years, but last worked in July 1988 due to an injury.  He reported that he fell at work and injured his lower back and head, and was put on industrial leave.  The examiner noted that the Veteran was casually dressed and reasonably groomed.  He was irritated and tense throughout the interview.  Gestures were normal and eye contact was good.  The Veteran was attentive and alert and oriented to person, place, and time.  His insight was good, and he was aware of his illness.  The Veteran's speech, however, was low toned and pressured.  His mood was depressed and anxious.  Abstract reasoning appeared to be intact.  The examiner diagnosed recurrent major depressive disorder with psychotic features; and, PTSD.  The examiner assigned a GAF score of 60 to his major depressive disorder, and 70 to his PTSD.

By April 1999 Order, the Court vacated the Board's February 1998 decision.

A May 1999 letter from Dr. Borstein to the Veteran's attorney indicated that he had treated the Veteran since October 1994 on an individual basis and stated that the Veteran also participated in a weekly PTSD support group.  According to Dr. Borstein, the Veteran reported sleep disturbance, severe depression, hypervigilance, and a startle response.

By May 1999 rating decision, the RO granted service connection for PTSD effective November 24, 1994.  An evaluation of 30 percent was assigned.

By January 2000 rating decision, the RO assigned an effective date of June 21, 1993, for the granting of service connection for PTSD.

On a July 2000 fee-basis psychiatric examination, the examiner indicated that the Veteran was an adequate historian.  The Veteran described intrusive memories, sleeplessness, nightmares, a startle response, hypervigilance, anxiety with shortness of breath, and depression.  He complained of poor memory and concentration.  He also indicated that he had lost weight due to a poor appetite.  He stated that he was socially withdrawn and irritable.  He denied psychotic symptoms as well as suicidal ideation.  On objective examination, the examiner noted that the Veteran's eye contact was good and that his speech and body movements were normal.  The Veteran was cooperative and was able to establish a rapport with the examiner.  His long-term memory was intact.  His mood was depressed, but there was no suicidal ideation or homicidal ideation.  There was no looseness of association and no paranoid ideation and no delusions.  He did not suffer from auditory or visual hallucinations.  The diagnosis was PTSD and alcohol abuse in remission.  The examiner assigned a GAF score of 53.  The examiner noted, however, that the Veteran did not demonstrate significant objective evidence of his complaints.  His memory was mildly impaired.  His grooming was appropriate, and there was no evidence of distraction by external stimuli such as flashbacks or intrusive memories.  The examiner indicated that a GAF score of 53 was assigned in order to represent moderate symptoms and stated that the Veteran was unemployed largely due to physical problems.  Indeed, the examiner noted that the Veteran remained employed until he suffered a back injury.  The examiner opined that improvement in the Veteran's symptoms could occur if he continued treatment and remained sober.  The examiner also indicated that the Veteran was capable of handling his own funds as long as he remained sober.

By September 2000 rating decision, the RO granted an increased rating of 50 percent for service-connected PTSD, effective November 7, 1996.  Entitlement to TDIU benefits was denied.  The Veteran perfected his appeal, and the issues were certified to the Board.  In April 2003, the Board denied entitlement to an increased disability rating for PTSD, and denied entitlement to TDIU benefits.

By September 2003 Order, the Court vacated the Board's April 2003 decision.

Correspondence dated on February 23, 2004, from Dr. Borstein stated that severe depression, increasing anxiety and an inability to function in a work situation marked his PTSD.  He has been unemployed since 1993.  His judgment is very poor and his thinking process is often circular and tangential.  He has difficulty maintaining relationships and is estranged from his adult children.  He isolates himself and has difficulty with intimate relationships.  His short-term memory is poor and he has difficulty focusing and concentrating.  The psychologist noted that recently the Veteran had become suicidal and had been admitted several times to the inpatient unit at the Westside VA, and at the time of the correspondence he was on a fourteen day hold.  He also experienced difficulty in controlling his rage and became physical with a recent girlfriend.  His condition has deteriorated and his ability to function economically and socially is minimal.  His current GAF is 35-40.  In supplemental correspondence dated in August 2004, the psychologist clarified that the Veteran initially sought treatment at the VA in June 1993, and the Veteran's unemployment since 1993 was due to his PTSD which rendered him unsuitable for employment.

Correspondence dated in August 2004 from a resident physician with the VAMC Los Angeles stated that the Veteran had been treated at the VA mental health clinic for major depressive disorder and PTSD since 1993, and had specifically sought treatment with the physician since 2003.  The Veteran's symptoms included depressed mood, poor concentration, significant weight loss, nightmares and flashbacks about Vietnam and hypervigilance.  The previous six months had been particularly difficult for him illustrated by being hospitalized four times between February and March 2004.  Over the years he has been in PTSD groups, individual therapy, and treated by a psychiatrist.  The physician commented that due to these ongoing symptoms it was difficult to see him being able to maintain a steady job.  The physician further commented that in addition to his mental illness he has multiple medical problems both of which require him to have close follow-ups at the Sepulveda VA.

VA clinical records reflect that the Veteran was hospitalized on four occasions in February through March 2004 with symptomatology to include severe depression, weight loss, suicidal attempts, and auditory hallucinations.  Specifically, on February 6 he was admitted for four days for suicidal ideation, on February 12 he was transported by the police for hitting his girlfriend and was admitted for 6 days, on February 22 he was admitted for 14 days for threatening to starve himself, and on March 22 he was admitted for 9 days and attempted to jump out a car, stuffed paper down his throat as a suicide attempt, banged his head, and placed his hands around his throat to strangle which required staff intervention.  A July 2004 treatment report reflects depressed mood, sleep disturbance, decreased appetite, anhedonia and social isolation.  He has thoughts of giving up but no suicidal intent or plan.  He has a support system of friends and family that he does not access and isolates himself from but states that he is alone and no one cares.  An August 2004 treatment record reflects that although the Veteran was spending more time with a new acquaintance, he was still having sleep disturbance, nightmares about Vietnam, and hearing voices at night regarding Vietnam.

VA outpatient treatment records are on file through October 2010, which reflect continued treatment for PTSD.

In January 2009, the Board granted entitlement to a 100 percent disability rating for PTSD effective February 6, 2004, but denied (1) a disability rating for PTSD in excess of 30 percent from June 1, 1993, to November 6, 1996; (2) a disability rating for PTSD in excess of 50 percent from November 7, 1996, through February 5, 2004; and (3) a TDIU before February 6, 2004.

In a January 2011 Memorandum Decision, the Court vacated the Board's January 2009 decision insofar as pertains to the issues that the Board had denied (the three issues remaining on appeal that are addressed at this time).

Following the most recent Board and Court actions, the Veteran has submitted a June 2011 letter authored by Dr. Lorraine Davies, M.D., the Veteran's treating psychiatrist.  The letter describes that the author has been the Veteran's treating psychiatrist since January 2010.  Dr. Davies discusses the Veteran's treatment history, informed by review of the Veteran's "records at the VA," and comments that his providers "have indicated persistent depressive and PTSD symptoms that have affected [the Veteran]'s ability to cope in times of stress, as well as his ability to function in everyday life."  Dr. Davies notes that the Veteran "has been hospitalized three times, in 1994, 2004, and 2008, for suicidal thoughts, inability to cope with stressors and history of impulsivity.  These hospitalizations usually followed a stressor which he was unable to cope effectively with."  Dr. Davies cites, that "during the time he was seeing Dr. Borstein from 1994-2004, his GAF score remained at or below 40, consistent with 'major impairment in several areas of functioning including work, school, family relations, judgment, thinking or mood."  (The Board must note at this point that this statement, if intended to refer to documented GAF scores (from all providers, as opposed to only those from Dr. Borstein) for the period, appears to reflect an error or an incomplete review of the pertinent evidence; as reflected in the Board's own summary of the facts above, there are several documented GAF scores substantially higher than 40 during the period in question.)  Dr. Davies comments that such "degree of severity would make it difficult for him to function in a work setting."  Furthermore, Dr. Davies opines that as "Dr. Borstein's report indicated he began seeing [the Veteran] in 1993," it is then "very likely that the patient was functioning at a similar or lower level in 1993 before Dr. Borstein began seeing him."  Dr. Davies otherwise quotes information from a July 1997 group therapy note that refers in general terms to an entire participating group, and quotes information from the February 2004 statement of Dr. Borstein.

Dr. Davies opined: "I do not believe that [the Veteran]'s symptoms are severe enough to warrant a general rating of 70 according to the scale you [the Veteran's attorney] provided, as he is able to function fairly well with family and to own a home."  The opinion continues on to discuss that "[h]e does have difficulty adapting to stressful situations, although this has improved somewhat since he began treatment and would not likely be at the level of 70 indicated on the form."  However, Dr. Davies states that she does believe from reviewing the records that the Veteran's PTSD "did result in occupational and social impairment, reduced reliability and productivity.  He has had documented symptoms by a treating provider in 1994 which would result in such impairment, including severe depression, hypervigilance, sleep disturbance and startle response."  Dr. Davies goes on to discuss her impression that the Veteran has continued to have "similar and changing symptoms including suicidal thoughts, psychosis, disorganized thoughts, memory/attention/concentration difficulty, all of which would make it very difficult to function in a work environment."  Dr. Davies then comments that "all of the listed symptoms are directly attributable or possibly attributable to his PTSD."  Dr. Davies concludes that "it is at least as likely as not that [the Veteran] has been unable to obtain and maintain substantially gainful employment due to the severity of his PTSD alone since June 1993, notwithstanding his other physical disabilities."

II. Criteria & Analysis: Increased ratings for PTSD

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  The Veteran filed his initial claim of service connection for PTSD on June 21, 1993.  A May 1999 rating decision granted service connection and assigned a 30 percent disability rating effective November 24, 1994.  The Veteran expressed disagreement with the effective date assigned and the disability rating assigned.  A January 2000 rating decision granted an earlier effective date of June 21, 1993, for the assignment of the 30 percent disability rating.  A September 2000 rating decision assigned a 50 percent disability rating effective November 7, 1996.  Consequently, the issue before the Board is entitlement to a disability rating in excess of 30 percent for the period from June 21, 1993, to November 6, 1996, and a disability rating in excess of 50 percent from November 7, 1996.

The Board also notes that upon submission of his original claim in June 1993, the Veteran was evaluated under 38 C.F.R. § 4.132, including Diagnostic Code 9411.  However, 38 C.F.R. § 4.132 was redesignated, effective November 7, 1996, as 38 C.F.R. § 4.130 which includes new rating criteria (Diagnostic Code 9440) for psychiatric disorders.  The Court held in DeSousa v. Gober that the law 'precludes an effective date earlier than the effective date of the liberalizing . . . regulation,' but the Board must, nonetheless, still adjudicate whether a claimant 'would receive a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation.'  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board has the duty to adjudicate the Veteran's claims under the old regulation for any period prior to the effective date of the new diagnostic codes, as well as under the new diagnostic code for the period beginning on the effective date of the new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 (2003).  Inasmuch as the Veteran has been provided with both the old and the revised regulations, and the RO has rated the disability under both regulations, the Board may proceed in making a determination.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Turning to the new rating criteria, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the new criteria, an evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

Under the old criteria, a 30 percent disability rating is warranted when there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  A 50 percent evaluation for PTSD is warranted where the ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  A 70 percent evaluation is warranted where the ability to establish or maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 100 percent evaluation is to be granted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132 Diagnostic Codes 9400 and 9411.

The criteria under Diagnostic Code 9411 for a 100 percent rating have each been found to be an independent basis for granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

The Court's January 2011 Memorandum Decision emphasized that under the former regulation, 38 C.F.R. § 4.132, the criteria for each rating from 30 percent to 100 percent focused on (1) a veteran's ability to "maintain effective or favorable relationships with people" and (2) the effect of the psychoneurotic symptoms on the veteran's ability "to obtain or retain employment."  The Court recognized that, with regard to the 70 percent and 100 percent disability ratings, these two considerations constituted separate, independent bases for granting the rating.  See Dodd v. Nicholson, 21 Vet. App. 411 (2006).  The Board has considered the facts in this case accordingly, and has revised its discussion of its analysis in this case to emphasize that these two considerations constituted separate, independent bases for granting a rating.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the GAF scale is a scale from 0 to 100, reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ('DSM-IV') (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Board found in its January 2009 decision that the symptoms of the Veteran's PTSD from February 6, 2004, most nearly approximate a 100 percent disability evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.  That aspect of the January 2009 Board decision was affirmed by the Court.  The Board here briefly begins with a discussion of the period from February 6, 2004, for the purposes of context; the Board will then turn to a detailed analysis of the earlier periods for which the Board finds contrasting disability pictures.

The evidence of record contains VA treatment records which reflect hospitalizations on four occasions in February and March 2004, the first such admission being on February 6 due to suicidal ideation.  Records for this period reflect suicidal attempts, auditory hallucinations, weight loss and severe depression.  Moreover, the evidence of record contains two medical opinions from the Veteran's treating physicians to the effect that the Veteran's PTSD is severe and renders him unemployable.  For example, according to February 23, 2004, correspondence from Dr. Borstein, the Veteran was assigned a GAF score of between 35 and 40, denoting serious symptoms to include social and occupational impairment.  The psychologist also opined that the Veteran's condition had deteriorated and he had a minimal ability to function economically and socially.  Treatment records in July and August reflect improvement in the Veteran's condition; however, the Veteran still reported sleep disturbance, nightmares, and hearing voices.  Furthermore, August 2004 correspondence from the Veteran's treating physician opined that the Veteran was unemployable due to his PTSD, and stated that the Veteran's symptoms included depressed mood, poor concentration, significant weight loss, nightmares, flashbacks, and hypervigilance.   A 100 percent disability rating is warranted when total occupational and social impairment is shown due to such symptoms as persistent delusions or hallucinations and persistent danger of hurting self or others.

In light of the overall evidence as it relates to the Veteran's unemployability and social functioning, and GAF score indicating severe impairment, the Board concluded in January 2009 that the criteria for a 100 percent disability rating have been met as of February 6, 2004.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 100 percent rating for PTSD was assigned effective from February 6, 2004.

Turning to the question of whether the 50 percent rating assigned by the RO beginning November 7, 1996, is proper, the Board is compelled to conclude that a rating in excess of 50 percent is not warranted under either the old or the new criteria, for the period November 7, 1996, through February 5, 2004.  Initially, the Board notes that the evidence of record does not contain any evidence subsequent to July 2000 and prior to February 6, 2004, to support a 70 percent disability rating under either the old or new criteria.  Under the old criteria, the next higher rating of 70 percent evaluation would only be applicable if the ability to establish or maintain effective or favorable relationships with people were severely impaired, or with psychoneurotic symptoms of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Although the Veteran complained of such symptoms as heart palpitations, panic, and auditory hallucinations, objective evidence has consistently shown orientation to person, place, and time, good eye contact, relatively normal speech, and good insight.  Significantly, the May 1999 letter from Dr. Borstein who had treated the Veteran for a lengthy period noted only sleep disturbance, severe depression, hypervigilance, and startle response as the Veteran's symptoms.  As well, the July 2000 examiner did not find hallucinations or delusional thought and indicated, moreover, that the Veteran did not demonstrate objective evidence of his complaints.  Furthermore, that examiner noted that the Veteran was able to establish rapport during the examination.  Pursuant to the foregoing, there is no persuasive indication that the Veteran's PTSD was severely impairing his relationships or his ability to maintain employment, and a 70 percent evaluation under the old criteria is not warranted.

Further, under the new criteria, a 70 percent evaluation is also not warranted for the period starting November 7, 1996.  A 70 percent evaluation for PTSD under the new criteria would require occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  The evidence clearly shows that the Veteran did not suffer from suicidal ideation, obsessional rituals, thought disorder, illogical, obscure, or irrelevant speech, an inability to function independently, or neglect of personal appearance.  Indeed, the Veteran has consistently been fully oriented and was able to establish rapport with examiners.  Moreover, a GAF of 53, representing only moderate symptoms, was assigned by medical personnel.  As such, the Veteran's symptomatology does not rise to the level required for a 70 percent rating under the new criteria.

As detailed in February 2004 correspondence, and August 2004 addendum correspondence, Dr. Borstein opined that the Veteran had been unemployed since 1993 due to his PTSD.  Such opinion, however, contains no rationale or explanation for such a blanket statement.  Likewise, such opinion is unsupported by the record during the period prior to November 2004.  As outlined hereinabove, and upon review of the entire evidence of record, it is clear that the Veteran stopped working in or about July 1988 due to an injury to his back.  Medical records also reflect disability of the leg and eyes.  While it is clear that his PTSD may have had an effect on his ability to work, examination reports of record clearly reflect that he was not working due to his physical limitations, not as a result of his PTSD.  As detailed, a November 1994 correspondence from Dr. Borstein reflects that he had been treating the Veteran for a month, and does not contain any opinion with regard to his employment capabilities.  As the July 2000 examiner opined, the Veteran was unable to work due to physical, not psychiatric problems.  Prior to such examination, the January 1999 examiner noted that the Veteran was not working due to his back injury, but does not indicate that he had deficiencies in his area of work or that he had difficulty in adapting to stressful circumstances in a work setting as a result of his PTSD.  In fact, the examiner assigned a GAF score of 70 to his PTSD, which is indicative of only mild symptoms and some difficulty in occupational functioning.  As detailed, the February 1997 examiner determined that the Veteran did not meet the criteria for PTSD, and with regard to employment, the only discussion was pertaining to his physical limitations due to his job-related injury.  While SSA benefits were awarded in consideration of his symptomatology related to his PTSD, such benefits were also awarded as a result of his vision, low back disability, and dysthymia, a nonservice-connected psychiatric disorder.

As detailed in June 2011 correspondence, Dr. Davies opined that the Veteran's PTSD "did result in occupational and social impairment, reduced reliability and productivity," and that "[the Veteran] has been unable to obtain and maintain substantially gainful employment due to the severity of his PTSD alone since June 1993, notwithstanding his other physical disabilities."  However, the Board finds that this medical opinion is not persuasive in this case because its rationale cites incorrect facts that are clearly contradicted by the evidence of record.  The opinion of Dr. Davies clearly relies upon an explained rationale that specifically cites the author's observation that "from 1994-2004, his GAF score remained at or below 40...."  This statement appears to be citing the facts of the Veteran's documented GAF scores for the period, and thus appears to reflect either an incomplete review of the pertinent evidence or a selective review; as reflected in the Board's own summary of the facts above, there are several documented GAF scores substantially higher than 40 during the period in question.  Thus, Dr. Davies' analysis regarding the past years in question is based on an inaccurate facts and is thus of no probative value.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate, such as a self-reported and inaccurate history).

If, alternatively, Dr. Davies' reference to GAF scoring from 1994-2004 is offered as a new psychiatric conclusion evaluating the Veteran's symptoms in past periods, the Board must find such a conclusion to be of less persuasive and probative value than the contemporaneous records from the period in question with GAF scores presented on the basis of direct examination of the Veteran at the time.  Dr. Davies has clearly indicated that she first became the Veteran's psychiatrist in 2010, many years after the pertinent periods in question, and she provides no discussion or acknowledgment of the contrary contemporaneous evidence showing GAF scores significantly higher than 40 on various occasions during the periods in question.  Dr. Davies quotes information from a July 1997 group therapy note that refers in general terms to an entire participating group, and does not specifically refer to the Veteran individually; she also quotes information from the February 2004 statement of Dr. Borstein which the Board has hereinabove found to be unpersuasive with regard to describing the Veteran's severity of disability during the periods prior to February 2004.

Like Dr. Borstein's opinion, the recent opinion presented by Dr. Davies is unsupported by the record during the period prior to November 2004.  As outlined hereinabove, and upon review of the entire evidence of record, it is clear that the Veteran's GAF scores exceeded the range cited by Dr. Davies, rendering a key factual predicate of the author's analysis clearly incorrect.

For such reasoning, the old and new criteria have not been met to warrant a disability rating in excess of 50 percent for the period from November 7, 1996, through February 5, 2004.

Turning now to the earliest period on appeal, the Board finds that after reviewing the evidence in light of the applicable rating criteria, the preponderance of the evidence is against entitlement to a rating in excess of 30 percent for the period prior to November 7, 1996.

In order for a 50 percent evaluation to be granted for that period under the old criteria, the Veteran's symptomatology would have to indicate that his ability to establish or maintain effective or favorable relationships with people was considerably impaired or, by reason of the psychoneurotic symptoms, his reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment.  Prior to November 7, 1996, however, the Veteran's GAF score was assessed as 75, representing transient symptomatology and only slight impairment.  More significantly, such a GAF score is supported by clinical findings such as the May 1994 psychological evaluation report which showed that the Veteran was oriented to person, place, and time, that he displayed normal speech, that his memory appeared to be intact, and that he demonstrated good eye contact.  Furthermore, no thought disorder was noted, and the Veteran seemed to suffer only from some dysphoria and questionable judgment.

At this point, the Board notes that under the old rating criteria, a 30 percent rating is for application for definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  In a precedent opinion, dated November 9, 1993, VA's General Counsel concluded that the term 'definite' is to be construed as 'distinct, unambiguous, and moderately large in degree.'  It represents a degree of social and industrial inadaptability that is 'more than moderate but less than rather large.'  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this interpretation of the term 'definite.'  38 U.S.C.A. § 7104(c).  A review of the evidence pertinent to the period prior to November 7, 1996, certainly shows impairment which may be described as more than moderate, but less than rather large.  In the Board's view, however, the demonstrated symptomatology during this period does not reflect a considerable inability to maintain favorable relationships with people or considerable industrial impairment due to reduced efficacy levels and the like.

As discussed in detail hereinabove, Dr. Borstein has opined that the Veteran's PTSD rendered him unemployable since June 1993; however, for the reasoning described hereinabove, such opinion is unsupported by the record.  Additionally, as discussed hereinabove, Dr. Davies' opinion concerning the severity of the Veteran's PTSD during the pertinent period is not significantly probative or persuasive, and it is unsupported by the record.

Prior to November 7, 1996, the medical evidence of record reflects that the Veteran was unemployed due to physical limitations, to include his low back disability, and there is no persuasive evidence that his PTSD constituted considerable industrial impairment.  As such, a 50 percent evaluation for the period prior to November 7, 1996, is not warranted.

III. TDIU

As noted in the Introduction, entitlement to TDIU benefits from February 6, 2004, is moot in light of the schedular 100 percent disability rating assigned to the Veteran's service-connected PTSD effective February 6, 2004.  A 100 percent schedular rating is the higher benefit.  However, entitlement to a TDIU prior to February 6, 2004, remains for consideration.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is 'whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term 'unemployability' is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose 4 Vet. App. at 363.

Initially, the Board notes that the Veteran's only service- connected disability is PTSD, and was rated 30 percent disabling from June 21, 1993, through November 6, 1996, and 50 percent disabling from November 7, 1996, through February 5, 2004.  Consequently, prior to February 6, 2004, the Veteran's service-connected disability does not meet the percentage requirements of 38 C.F.R. § 4.16(a).

The Board finds that the service-connected PTSD, considered alone, was not of sufficient severity to produce unemployability prior to February 6, 2004.

A review of the evidence reflects that upon VA mental examinations, GAF scores were never assessed as lower than 53, until February 24, 2004.  A GAF score of 53 represents only a moderate level of disability.  Furthermore, the July 2000 psychiatric examination report reflected that the Veteran's PTSD did not render him unemployable.  Indeed, the examiner noted that the Veteran was fully employed until he suffered a back injury and opined that his unemployability was not due to his PTSD.  Social Security records show that the back disorder, as well as other disorders including the PTSD, were considered.  While the Social Security records are indeed relevant, a review of those records does not show prior to February 6, 2004, that the Veteran was unemployable due to his PTSD considered alone.  Likewise, as discussed, Dr. Borstein's opinion that the Veteran has been unemployed since 1993 due to his PTSD is not supported by the record.  After reviewing the entirety of the evidence, to specifically include evidence relevant to the Veteran's employability since 1993, the Board nevertheless is compelled to find that the preponderance of the evidence is against the Veteran's claim of entitlement to TDIU benefits prior to February 6, 2004.  The evidence does not persuasively demonstrate that the Veteran was unable to secure or follow a substantially gainful occupation by reason of his service-connected disability considered alone.  There is no persuasive evidence of record demonstrating that prior to February 6, 2004, the Veteran's service-connected disability considered alone rendered him unemployable, nor is the evidence in a state of equipoise on that question.  The Veteran's PTSD as demonstrated by clinical records and his GAF scores was indicated to be an essentially slight to moderate disability.

As already discussed in detail in connection with the PTSD rating issue, evidence pertinent to the period from 1993 onward consistently points to job related injuries as the reason for periods of unemployment.  For example, a February 1997 psychiatric examination report indicates that the Veteran had not worked since 1984 due to job-related injury.  In 1997, the Veteran claimed he was unemployable due to residuals of a hernia.  In a June 1998 statement, the Veteran claimed that he was unable to work due to low back and leg disorders.  A January 1998 examination report is to the effect that the Veteran was not working due to back and head injuries.  The GAF scores reported in May 1994 and January 1999 also argue against a finding that the PTSD rendered the Veteran unemployable at that time.  The totality of these contemporaneous reports weighs against the opinion of Dr. Borstein (and the opinion of diminished probative value presented by Dr. Davies) that the PTSD alone was sufficient to cause unemployability since 1993.  A July 2000 examination report showed a somewhat decreased GAF score which was assigned for moderate symptoms.  The report did not suggest that the Veteran was unemployable due to PTSD at that time.  In fact, the examiner commented that the Veteran was unemployable largely due to physical problems and that he had been employed until a back injury.

The Board has considered the entire record in light of the Court's October 2007 decision and the Court's January 2011 decision.  The Board acknowledges subsequent pleading filed by the Veteran's representative, including the recent June 2011 brief.  The Board's interpretation of the factual record is that this is a case which shows an increase in PTSD impairment in stages over the pertinent time period.  However, it was not until February 6, 2004, that gainful employment was precluded due to the Veteran's only service-connected disability, PTSD, considered by itself.  The Board does not dispute the fact that the Veteran may have been unemployable prior to that date, but it was not until that date that the PTSD, considered alone, was of sufficient severity to cause unemployment.  The medical evidence as well as the Veteran's own statements over the years reflect that various nonservice-connected disabilities caused unemployability prior to February 6, 2004, but the PTSD itself was not sufficiently severe as to render the Veteran unemployable when considered alone.

In summary, the preponderance of the evidence is against a finding that the Veteran's service-connected PTSD precluded employment consistent with his education and work history, prior to February 6, 2004.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim of entitlement to TDIU benefits, prior to February 6, 2004.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to the issues on appeal in this case.  The evidence features the Veteran's statements, VA examination reports, and medical evidence presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disability informed in many cases by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records; the Board acknowledges that the claims-file contains additional medical treatment records with discussion of the Veteran's history and treatment consistent with the information presented in the most probative and pertinent evidence discussed above.  The Board finds that none of the evidence of record otherwise probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this appeal, believes his PTSD was more severely disabling than the assigned disability ratings for the periods on appeal reflect.  The Board has carefully considered the Veteran's contentions and testimony.  Lay testimony is competent to describe such complaints as the frequency and nature of lay-perceivable symptoms and perceivable interference with activities and employability.  The Board has considered the Veteran's testimony in such respects, yet the decisive questions in this case (including those presented by the rating criteria) are also addressed by the probative findings of psychiatric and mental health professionals in evidence contemporaneous to the pertinent periods in this case.  The preponderance of the most probative evidence does not support assignment of any increased rating in this case.

In making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.   The preponderance of the evidence is against finding entitlement to any increased rating or TDIU in this appeal.  To that extent, as the preponderance of the evidence is against the claims, the benefit-of-the- doubt doctrine does not apply and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990). 

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability's impact upon the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.



ORDER

No further revision of the ratings or effective dates for the Veteran's service-connected PTSD or his TDIU is warranted.  The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


